 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound that 1 such employee,Cecil Fore,was a supervisor andrecommended that the challenge to his ballot be sustained.However, he found that the other 2 employees,Elam andPritchett,were not supervisors and recommendedthat the chal-lenges to their ballots be overruled.The Petitioner excepted tothis finding and contends that all 3 employees are supervisors.As no exception was taken to the Regional Director's actioninsofar as he found that Fore was a supervisor,we adopt thisfinding and sustain the challenge to his ballot. As the othertwo challenged ballots are insufficient to affect the results ofthe election,4we find it unnecessary to rule on them.Accordingly,we will overrule the objections to the election,and as the majority of the ballots were cast in favor of the Inter-venor,we will certify it as the representative of the employeesin the appropriate unit.[The Board certified Coolidge Corporation Independent Unionas the designated collective-bargaining representative of allproduction and maintenance employees employed by the Em-ployer at its Middletown,Ohio, plant,including leadmen, in-spectors,and shop clericals,but excluding office clericalemployees,draftsmen,engineers,guards, and supervisors asdefined inthe Act.]Member Beeson took no part in the consideration of theabove Supplemental Decision and Certification of Represen-tatives.4As we have sustained the challenge to Fore's ballot,the maximum number of valid votescast, including the 2 other challenged ballots,would be 95,of which the intervenor received 48.STEAMSHIP TRADE ASSOCIATION OF BALTIMORE, INCOR-PORATEDandINTERNATIONAL LONGSHOREMEN'S ASSO-CIATION,Petitioner.Case No. 5-RC-1363. March 23, 1954DECISION AND ORDERUpon a petitiondulyfiled under Section 9(c) of the NationalLaborRelations Act, a hearing was held beforeSydney Smith,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby af-firmed.'Upon the entire record in this case, the Board finds:1.The Employeris engaged in commerce within the meaningof the NationalLaborRelations Act.1The name of the Employer as it appears in the formal papers was amended at the hearingto the form shown above.108 NLRB No. 3. STEAMSHIP TRADE ASSOCIATION OF BALTIMORE, INCORPORATED72.The labor organization involved claims to representcer-tain employees of the Employer.23.No question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act,for thefollowing reasons:Steamship Trade Association of Baltimore,Incorporated,herein called the Association,isan association of individualmember companies engaged in the maritime industry in Balti-more and vicinity.The Association and the Petitioner, whichis the recognized representative of stevedores and dock la-borers employed by the Association'smember companies,negotiate contracts for the wages and working conditions ofthese employees.In the instant proceeding,the Petitioner seeks to representin an associationwide unit timekeepers employed by the indivi-dual member companies of the Association,not hitherto repre-sented for bargaining purposes.The Association,contendingthat certain timekeepers as a group are essentially officeclerical employees and should not be included in a unit apartfrom other office clerical employees of its member companies.We agree with this contention.Disregarding certain timekeepers who may be supervisorsormanagerial or confidential employees,timekeepers gen-erally perform the following duties:For a short period eachday timekeepers work on the docks, assigning identificationtags to longshoremen and taking their time.They pay long-shoremen on Fridays.They spend,however, the great majorityof their working hours in the pier offices or in the uptownoffices of their member companies,computing cost or per-formance figures based upon the labor hours worked and theamount of a given commodity handled.They are paid on a salarybasis and,in general,share the vacation,sick-leave,and in-surance benefits of office clerical employees.They performtheir duties with access to office records of their membercompanies.Under these circumstances,we find that time-keepers in general are office clerical employees.3Because timekeepers comprise only a segment of the officeclerical staffs of the Association'smember companies, wefind that the proposed unit limited to timekeepers from whichother office clerical employees are excluded is not an appro-priate unit.4We therefore dismiss the petition.[The Board dismissed the petition.]Member Beeson took no part in the consideration of the aboveDecision and Order.2Wm. L. Hoge & Co., Incorporated,103 NLRB 20.9Gastonta Weaving Company,91 NLRB 899, 900.4Cf. F. H. McGraw&Company, 106 NLRB 624.